Edward s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 29, 2014

                                     No. 04-14-00483-CV

                                    Rowland MARTIN, Jr.,
                                          Appellant

                                                v.

            Edward BRAVENEC, and The Law Office of Mcknight and Bravenec,
                                    Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07644
                          Honorable Dick Alcala, Judge Presiding


                                        ORDER
       On July 24, 2014, Appellant Rowland Martin filed a sworn Affidavit of Indigency. After
reviewing appellant’s application, we find it meets the requirements of Rule 20.1 of the Texas
Rules of Appellate Procedure relating to affidavits of indigence. TEX. R. APP. P. 20.1(b).
Accordingly, we ABATE the cause to the trial court and ORDER that:

       a.     the clerk, court reporter, or any party wishing to challenge the claim of
              indigence do so by filing a contest to the affidavit in the trial court within
              10 days from the date of this order. TEX. R. APP. P. 20.1(e).

       b.     the trial court conduct a hearing or sign an order extending the time to
              conduct a hearing within 10 days after the contest is filed; providing,
              however, that the time for conducting a hearing on the contest must not be
              extended for more than 20 days from the date the trial court signs its order
              extending the time to conduct the hearing. TEX. R. APP. P. 20.1(i)(2).

       c.     the trial court determine whether or not the appeal is frivolous if no
              contest is filed or if a contest is overruled. See TEX. CIV. PRAC. & REM.
              CODE § 13.003.

       d.     the trial court prepare a written order and written findings of fact and
              conclusions of law regarding its indigence determination and its
              determination with regard to whether the appeal is frivolous.
       e.     the trial court clerk file a supplemental clerk’s record as soon as
              practicable after the trial court enters its order and written findings and
              conclusions but in no event later than 60 days from the date of this court’s
              order, containing: (1) the contest or a certificate stating no contest was
              filed: (2) the trial court’s order; (3) the trial court’s findings of fact and
              conclusions of law; (4) the judgment being appealed; (5) any post-
              judgment motions; (6) the notice of appeal; and (7) the court’s docket
              sheet.

       f.     the court reporter file a reporter’s record of the hearing as soon as
              practicable but in no event later than 60 days from the date of this court’s
              order.

       We further ORDER the clerk of this court to forward a copy of appellant’s affidavit of
indigence to all parties. All appellate deadlines are SUSPENDED pending further orders
from this court.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court